United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, GRACIE STATION,
New York, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-986
Issued: November 13, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On April 3, 2012 appellant filed a timely appeal of a March 19, 2012 Office of Workers’
Compensation Programs’ (OWCP) merit decision finding an overpayment of compensation in
the amount of $8,920.10 for the period December 7 , 2008 through May 8, 2010 due to the under
deduction of health benefits, basic life insurance and optional life insurance. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the
Board has jurisdiction to consider the merits of the case.
This case has previously been before the Board and by decision dated September 22,
20112 the Board remanded the case to OWCP for a new preliminary determination and final
decision following development of the issues of the period of the overpayment, the appropriate
amount of overpayment, waiver of the recovery of the overpayment and if necessary, repayment
of the overpayment.
Following the Board’s September 22, 2011 decision, OWCP issued a new final decision
only determining a new amount of the overpayment and the period of the overpayment. In the
1

5 U.S.C. § 8101 et seq.

2

Docket No. 11-285 (issued September 22, 2011).

March 19, 2012 final overpayment decision, it stated that the appropriate amount of the
overpayment was $8,665.99 and that the period for the overpayment was December 8, 2008
through May 10, 2010. OWCP further stated:
“As advised in the original final determination of October 25, 2010, after
carefully studying your case and fully considering any additional evidence or
arguments submitted (you did provide [F]orm OWCP-20, with supporting
financial documentation, as required), we have decided not to waive the
overpayment, as the evidence in file does not suggest that you are entitled to
waiver, nor that collection of the overpayment would defeat the purpose of the
FECA, nor that you cannot repay the debt. The financial documentation and
[F]orm OWCP-20 show income of $4,976.39 and expenses of $4,836.36, with a
net income of $140.02 per month. According to this office’s procedures, your
claim of hardship is not shown. An individual is deemed to need substantially all
of his or her income to meet current ordinary and necessary living expenses if
monthly income does not exceed monthly expenses by more than $50.00. As
such, we must consider that you have $90.00 available, per month, for debt
repayment.
“The overpayment is still being recovered in the manner stated in the enclosed
Form EN2225 (as advised in the original final determination of
October 25, 2010)….”
The Board finds that OWCP failed to follow the majority of the instructions issued by
this Board in the September 22, 2011 decision remanding the case for additional development.
As OWCP has not issued a new preliminary overpayment determination, appellant has not had
the opportunity to submit new financial information and OWCP has not adequately evaluated
appellant’s current financial situation to determine whether waiver of recovery of the
overpayment is appropriate.
On remand, OWCP should issue a new preliminary overpayment determination providing
appellant with new appeal rights including the request for a prerecoupment hearing, and the
opportunity to submit current financial information which OWCP will evaluate to properly
determine whether the overpayment should be waived. OWCP shall insure that the record
contains probative evidence supporting its findings regarding the amount of the overpayment and
authorized documentation regarding the proper amount of the health and life insurance premiums
for each specific year and specific period so that appellant may be able to determine if the
calculation of the overpayment was correct. After this development consistent with this Order
Remanding Case and the Board’s September 22, 2011 decision, OWCP shall issue an
appropriate final overpayment decision on the issues of amount, period, waiver and recovery of
the overpayment which the Board previously determined exists.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 19, 2012 is set aside and the case remanded for further
development consistent with this order of the Board.
Issued: November 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

